DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 2-31 are pending.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copies has been filed in parent Application No. 15/394,574, filed on 01/12/2017.

Pertinent Prior Art
4.	Sudo et al. (US 2002/0114646)
	This document disclose a toner container comprising a nozzle receiving portion having a shutter mechanism that is configured to open and close via a spring mechanism to dispense toner to a developing device (Figs. 2-5; ¶34-36).  However, this document is silent on, in particular, the nozzle receiving portion including an inner cylindrical surface around the rotational axis, the inner cylindrical surface protruding further away from a center of the powder container along the longitudinal direction than the elastic material surface, the seal being disposed inside of the inner cylindrical surface, a diameter of the inner cylindrical surface is larger than an outer diameter of the seal, and a cover, at the one side of the powder container, rotatable relative to the nozzle receiver and rotatable around the rotational axis, as required by independent claims 2, 18, and 31 of the present application.

Allowable Subject Matter
5.	Claims 2-31 are deemed allowable.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852